Order entered February 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01699-CR

                             DONALD RAY ATKINS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F10-31661-J

                                           ORDER
        The Court has before it the January 30, 2013 letter from court reporter Kimberly Xavier

stating she has not filed the reporter’s record because appellant has not made a request for the

record. The clerk’s record, however, contains appellant’s request to Ms. Xavier to prepare the

reporter’s record. The request is dated January 18, 2013.

        Accordingly, we ORDER Kimberly Xavier, official court reporter of the Criminal

District Court No. 3, to file the complete reporter’s record within THIRTY DAYS of the date of

this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Kimberly Xavier, official court reporter of the Criminal District Court No. 3, and to counsel for

all parties.

                                                    /s/    DAVID EVANS
                                                           JUSTICE